Citation Nr: 1806955	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 with additional periods of active and inactive duty for training (ACDUTRA and INACDUTRA). 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico. 

In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed low back disability began in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for a low back disability is warranted. 38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.




Legal Criteria

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran was afforded a VA examination in October 2012 which provided a diagnosis of mild degenerative joint disease (DJD) of the lumbosacral spine. Therefore, the first element of service connection, a current disability, has been met.

Service records reflect the Veteran injured his back while performing weapons qualification training on March 26, 2000. Records also show this was during a period of inactive duty for training and the injury was incurred in the line of duty. The Veteran reported sharp pains in his lower back and records dated in April 2000 noted lumbar flank pain/spasm. Thus, the second element of service connection, an in-service event or injury has been met.

The October 2012 VA examiner opined that it was less likely than not that the Veteran's back condition was caused by or the result of his in service injury. The rationale provided stated that the Veteran injured his back on March 30, 2000 but there was a treatment noted regarding his back dated two days prior on March 28, 2000. This opinion is inadequate because it relied upon an inaccurate factual premise. As noted above, service records reflect the Veteran was injured on March 26, 2000. 

The record also contains a private opinion from the Veteran's chiropractor, A.J dated in July 2014. A.J. stated that the Veteran has been a patient in his office since July 2005. After examining the Veteran and reviewing his records and medical history, A.J. stated the Veteran was asymptomatic prior to 2000 and his condition was a direct result of the injuries in question.

The Veteran was afforded another VA examination in June 2013. The examiner opined that the Veteran's mild DJD was less likely than not caused by or a result of service-connected bilateral knee and ankle conditions. This opinion is inadequate because it did not consider direct service connection. 

The Veteran submitted another private opinion from his chiropractor, A.J., dated in August 2016. A.J. stated that "it can be said with a reasonable amount of chiropractic probability that the patient's condition is a direct result of the prior incidents described in this and previous reports." A.J. further stated that the mechanism of injury was entirely consistent with the clinical presentation.

The Board affords more probative weight to the opinions of the Veteran's private chiropractor than the VA examiners. As previously discussed, the prior VA opinions were inadequate and A.J. has treated the Veteran for several years and discussed the Veteran's prior injury, medical history, and diagnostic tests in forming an opinion. Therefore, based upon the opinions of A.J., the Veteran has satisfied the third element of service connection, a nexus. 

Accordingly, the Veteran is entitled to service connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


